Citation Nr: 1440376	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of the termination of a separate 10 percent evaluation for right knee laxity, effective December 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which terminated the Veteran's separate 10 percent rating for his right knee laxity, effective December 1, 2010.  

In June 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims file, Virtual VA and Veterans Benefit Management Service (VBMS) associated with the Veteran's claim.  A review of these records reveals that additional VA treatment records dated to April 2014 as well as the Board hearing testimony are located in Virtual VA.  The remaining records contained in Virtual VA and VBMS are either duplicative of records contained in the paper claims file or not pertinent to the issue on appeal.  Although more recent VA treatment records and examination reports have been associated with the record since the issuance of the November 2011 supplemental statement of the case, these records fail to show right knee laxity at the time of the reduction or thereafter, they are not relevant to the issue on appeal.  Thus, waiver of RO consideration of this evidence is not necessary and the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2013).   


FINDINGS OF FACT

1.  At the time of the September 2010 rating decision, the 10 percent rating for the Veteran's service-connected right knee laxity had been in effect for less than five years.

2.  The evidence of record at the time of the September 2010 rating decision demonstrates a sustained improvement in the Veteran's right knee laxity.


CONCLUSION OF LAW

The termination of the separate 10 percent rating for right knee laxity, effective December 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R.  § 3.105(e) . 

In this regard, a May 2010 notice letter sent in connection with the rating decision proposing to terminate the rating for right knee laxity provided the Veteran with notice of the proposed termination and informed him that he could submit medical or other evidence to show why the termination should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Moreover, in the present case, the RO issued all required VCAA notice in May 2010 prior to the September 2010 rating decision on appeal that reduced the rating for right knee laxity. As such, there is no timing error.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates.  However, in the instant case, the absence of such notice is not shown to prejudice the Veteran.  As the Board has determined that rating termination was proper, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains private and VA treatment records as well as a September 2010 VA examination report.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in September 2010 to evaluate the severity of his service-connected right knee laxity.  As discussed further below, the Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned enumerated the issue on appeal.  Information was obtained regarding the Veteran's contentions as to why he believed the rating termination was improper.  The undersigned requested further information concerning pertinent symptoms.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted with respect to the issue on appeal.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

This appeal arises out of the Veteran's disagreement with a decision to terminate a separate 10 percent evaluation for his right knee laxity.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO complied with § 3.105(e) in that the Veteran was informed of the proposed action in an April 2010 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the September 2010 rating decision on appeal, which terminated his separate 10 percent evaluation for his right knee laxity effective December 1, 2010.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 10 percent rating was in effect from February 20, 2009, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction (or termination of a separate rating as in the instant case), the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of September 2010 established that the Veteran's right knee laxity no longer warranted  a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  

In an April 2009 rating decision, the RO awarded a separate 10 percent rating for right knee laxity based on a March 2009 VA examination that observed laxity on varus testing.  Subsequently, private treatment records showed that the Veteran underwent a total right knee replacement in June 2009, and participated in physical therapy until the end of October 2009.  The operative report reflects that, following the knee replacement, there was varus valgus stability in all ranges.  Additionally, the last physical therapy note indicated that the Veteran had achieved all goals except knee extension with sitting knee flexion to 117 degrees and strength 5/5.  There was no mention of any laxity at any time. 

In April 2010, the RO proposed to terminate the Veteran's right knee laxity disability rating because it was presumed to have been corrected by his total knee replacement surgery.  The Veteran was afforded a VA examination on September 1, 2010.  Although the claims file was not available, a full medical history was taken from the Veteran as well as a thorough report of his current symptoms.  It was observed that he had undergone a total right knee replacement in June 2009, but the Veteran indicated that his knee was worse.  The Veteran reported daily pain and occasional swelling.  However, he expressly denied any locking or instability.  Significantly, on physical examination, Lachman's test, drawer test, and varus and valgus stress testing were all normal.  McMurray's test was negative.  Range of motion testing was zero degrees to 90 degrees.  There was grade 2 crepitus.  Gait was antalgic.  There was tenderness along the medial edge of the patella on the right to palpation.  The diagnosis was right knee degenerative joint disease with total knee replacement performed without appreciable results in terms of pain relief or mobility.  There are no further treatment records addressing any right knee laxity prior to September 2010.  

In his notice of disagreement, the Veteran reported that the examiner did not do any stability testing at the VA examination and essentially argued that the examination was inadequate.  However, the examination report clearly shows that stability testing was done as such findings were reported.  Further, importantly, the Board may presume that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Thus, the Board may presume that the September 2010 VA examination accurately reflected stability findings.  Moreover, the assertions of the Veteran are not sufficient to overcome the above-mentioned presumption.  Accordingly, given that the VA examiner had knowledge of the Veteran's medical history and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

In his substantive appeal, the Veteran continued to report right knee pain and swelling and indicated that he fell a lot due to instability.  VA treatment records beginning in February 2011 again noted right knee pain with it worse in the right toes since surgery.  The Veteran fell a lot, which was attributed to tripping on his toes versus weakness.  However, there was no mention of any objective findings of laxity or instability in the right knee.  

Subsequently, the Veteran submitted lay statements in January 2012 from family and friends.  The statements all essentially indicated that they had observed the Veteran have increasing difficulty with ambulation.  He required assistance standing and sitting.  He legs often gave way and he fell.  

The Board observes that one of these statements was submitted by the Veteran's daughter who was identified as a registered nurse at a VA Medical Center.  As such, she does have medical expertise and is competent to give a medical opinion.  However, her statement, while documenting an increasing need for assistance, problems ambulating, and falling due to his legs give way, gives no mention of any objective findings of right knee laxity.  Moreover, this statement was not available to the RO at the time the termination was effectuated.  As such, this statement has no probative value as to whether the Veteran was still experiencing right knee laxity at the time of termination of the separate evaluation in September 2010.  
  
At the Board hearing, the Veteran and his spouse indicated that the surgery helped with his pain, but he still fell a lot and a cane had been issued.  He reported instability while walking.  He also primarily focused on problems with his right foot in that he experienced pain and it dragged.  

Initially, the Board observes that the Veteran has already been awarded service-connection for right foot neuropathy associated with right knee status post total knee replacement and diabetic peripheral neuropathy of the peroneal and anterior crural nerves of the right lower extremity associated with his service-connected diabetes in January 2013 and July 2014 rating decisions, respectively, and assigned two separate 10 percent ratings for such disabilities.  Moreover, the Veteran is also still receiving a 30 percent disability rating for his total right knee replacement.  As such, his other symptoms, such as pain and swelling in the right knee and problems with his right foot are already being separately compensated and these issues are not currently before the Board.   

After a thorough review of the evidence, the Board finds that the record demonstrates that the Veteran's right knee laxity had improved so as to warrant a rating termination under Diagnostic Code 5257.  The September 2010 VA examination clearly found no instability on objective testing.  As discussed above, the September 2010 VA examination was complete and thorough.  In this regard, the Veteran's complete medical history was obtained from the Veteran.  Moreover, it is reasonable to assume that the total right knee replacement would correct any prior instability, as such is supported by the June 2009 operative report.  Importantly, the remainder of the record, to specifically include physical therapy records post-surgery as well as VA treatment records, while observing right knee complaints and symptoms are silent with respect to any findings of laxity or instability of the right knee.  Given the lack of any objective findings of laxity in the VA medical records after surgery, there is evidence of actual improvement in the right knee laxity.  Again, the lay statement from the Veteran's daughter, who is a registered nurse, also failed to document any objective findings of right knee laxity.  Accordingly, the termination of the Veteran's separate 10 percent rating for right knee laxity as of December 1, 2010, was proper.  

Moreover, the Board acknowledges the statements and hearing testimony of the Veteran, his spouse and other family members and friends.  While the Veteran as well as his friends and family can report certain observable symptoms, they are not competent to diagnose knee laxity or instability as medical expertise is required.  In this regard, the question of whether laxity or instability is present involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of whether the Veteran suffers from laxity or instability may not be competently addressed by lay evidence, and the Veteran's own opinion as well as any opinions from family members and friends is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Again, his daughter, who does have medical expertise, did not offer any objective findings of right knee laxity in her statement.  
 
In conclusion, the Board finds that the propriety of the termination of the separate 10 percent rating for right knee laxity, effective December 1, 2010, was proper.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The termination of the separate 10 percent evaluation of right knee laxity, effective December 1, 2010, was proper; the appeal is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


